Citation Nr: 0734275	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-28 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968, and from May 1969 to March 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that denied the veteran's claims of 
entitlement to service connection for hepatitis C and PTSD.  
The veteran perfected a timely appeal of these determinations 
to the Board.

This matter was before the Board in April 2007, and was then 
remanded in order to afford the veteran a hearing before a 
traveling Veterans Law Judge (VLJ).  However, the veteran's 
representative withdrew the veteran's request for a hearing 
in writing in June 2007, and therefore the Board deems the 
veteran's request for an appeals hearing withdrawn.  See 38 
C.F.R. § 20.704 (2007).


FINDINGS OF FACT

1. Hepatitis C is not etiologically related to the veteran's 
period of service.

2. The veteran is not a combat veteran.

3. The veteran's claimed PTSD stressors are not corroborated 
by service records or other credible supporting evidence.


CONCLUSIONS OF LAW

1. Hepatitis C was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.301(d) (2007).


2. PTSD was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, June 2003, 
October 2003, and March 2004 letters to the veteran from the 
Agency of Original Jurisdiction (AOJ) specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection, and the division of responsibility between the 
veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007), these letters essentially satisfied the notification 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
the information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide the evidence in his possession that pertained to the 
claim.  The Board also notes that enclosed with the June 2003 
letter was a PTSD Questionnaire, and enclosed with the 
October 2003 letter was a VA Risk Factors for Hepatitis 
Questionnaire, both of which the veteran was requested to 
complete and to return to VA.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  VCAA-compliant notice 
was issued to the veteran by March 2004.  Thereafter, he was 
afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a statement of the 
case to the veteran in August 2004.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  Therefore, despite any inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical and personnel records, private and VA post-
service medical treatment records, VA compensation and 
pension examinations, the veteran's testimony at his December 
2004 RO hearing, and written statements from the veteran and 
his representative.

The Board notes that the veteran was provided both a PTSD 
Questionnaire and a VA Risk Factors for Hepatitis 
Questionnaire, both of which he was requested to complete and 
to return.  The veteran completed and retuned only the VA 
Risk Factors for Hepatitis Questionnaire, which is of record.  
The Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for hepatitis C and PTSD.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Hepatitis C

The veteran argues that he incurred hepatitis C in service as 
the result of air gun inoculations.

The veteran's service medical records do not reflect any 
diagnosis of or treatment for any strain of hepatitis, 
including hepatitis C.  On February 1974 separation 
examination, the veteran was noted to have had a normal 
examination of the abdomen and viscera, and no hepatitis was 
noted.  The veteran's service personnel records contain a 
notation of drug abuse dated in May 1971.

VA medical treatment records indicate a current a history of 
hepatitis C.  Hepatitis C was first noted on testing in the 
medical record in September 2002, when the veteran tested 
positive for hepatitis C antibody.  Again, on August 2003 VA 
testing, the veteran was noted to be hepatitis C positive.

The veteran was afforded a VA examination in June 2003.  On 
examination, the veteran reported that he was first diagnosed 
with hepatitis C about ten years before.  The veteran was 
diagnosed as being known to have hepatitis C.

In his reply to the VA Risk Factors for Hepatitis 
Questionnaire, dated in November 2003, the veteran indicated 
that he had never used intravenous drugs, that he had used 
intranasal cocaine, that he had not engaged in high-risk 
sexual activity, had not had hemodialysis, had not had any 
tattoos or body piercings, had never shared toothbrushes or 
razor blades, had never had acupuncture with non-sterile 
needles, had never had a blood transfusion, and had never 
been exposed to any contaminated blood or fluids as a medical 
worker.

VA medical treatment records also repeatedly note long 
histories of drug and alcohol abuse.  On January 2003 VA 
examination, the veteran was noted to have increased his use 
of crack and alcohol within the past year and a half to $300 
of crack and 12 beers a day.  On May 2003 VA drug testing, 
the veteran was noted to have tested positive for cocaine.

At the veteran's December 2004 RO hearing, he testified that 
he was first diagnosed with hepatitis C eight years before.  
He also testified that when he was in-service, he received 
inoculations with air pressure guns, and that the person 
administering the shots would never wipe off the tip.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for hepatitis C.  The veteran's service medical 
records do not indicate that the veteran had any strain of 
hepatitis or other liver disease or symptoms, or tattooing or 
other indications of in-service incurrence of hepatitis.  The 
Board recognizes that drug abuse is noted in the veteran's 
service personnel records, but that a disease is not deemed 
to have been incurred in the line of duty if such disease was 
the result of drug abuse.  38 C.F.R. § 3.301(d).  
Furthermore, hepatitis C was not noted on testing in the 
medical record until September 2002, and the earliest the 
veteran has claimed he was diagnosed as having hepatitis C 
was the 1990s.  Moreover, there is no medical opinion or 
other competent medical evidence linking hepatitis C to the 
veteran's period of service.

Finally, the Board acknowledges the veteran's contention that 
hepatitis C was the result of in-service air gun 
inoculations.  VA considers transmission of the hepatitis C 
virus with air gun inoculators to be biologically plausible, 
but to lack any basis in scientific evidence.  VBA Fast 
letter 04-13 (June 29, 2004).  In light of this, and in light 
of the veteran's history of drug abuse, an instance of which 
is noted in his service personnel records, and with respect 
to which he admits a long history of illegal drug use, the 
Board finds that the veteran's assertion of in-service air 
gun inoculation does not place the evidence of record into 
relative equipoise.  

In view of the circumstances of this case, the Board finds 
that it is not necessary for VA to afford the veteran another 
medical examination or solicit a medical opinion in regard to 
his claim of entitlement to service connection for hepatitis 
C.  The claims file already contains sufficient medical 
evidence to make a decision, and in view of such evidence, 
any medical opinion linking the veteran's hepatitis C to 
service would be purely speculative.  38 U.S.C.A.§ 5103A (d).  
Engaging in such development raises no reasonable possibility 
of aiding in substantiating the veteran's claim.  Thus, such 
assistance is not required. 38 U.S.C.A. § 5103A(a)(2)

The Board has considered the veteran's statements that his 
hepatitis C is related to service.  However, his assertions 
do not serve as competent medical evidence of a nexus between 
current  hepatitis and his time in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  There is simply 
no medical evidence to support his contention that hepatitis 
is related to service.

Accordingly, service connection for hepatitis C is not 
warranted.  In reaching this determination, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


B. PTSD

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

For the purposes of establishing service connection, a 
stressor is a traumatic event 
(1) to which the veteran was exposed during active service 
and in which the veteran "experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others"; and (2) which 
produced in the veteran a response involving intense fear, 
helplessness, or horror.  Cohen v. Brown, 10 Vet. App. 128, 
141 (1997) (citing the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed., 1994) (DSM-IV)).  It is the 
distressing event, rather than the mere presence in a 
"combat zone," that may constitute a valid stressor for the 
purposes of supporting a diagnosis of PTSD.  Cohen, at 142 
(citing Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b).  If the veteran did not 
serve in combat, alleged stressors must be corroborated by 
service records or other credible supporting evidence.  
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran's service personnel records indicate that the 
veteran served in Vietnam from approximately February 1970 to 
March 1971.  They indicate that the veteran was en route to 
the continental United Stated in March 1971, and served in 
North Carolina in May 1971.  Service personnel records do not 
indicate the receipt of any awards related to combat.

The veteran's service medical records do not indicate any 
diagnoses of or treatment for PTSD.  On separation 
examination in February 1974, the veteran was noted to have 
had a normal psychiatric evaluation, and no PTSD was noted.

VA and private medical treatment records indicate repeated 
diagnoses of PTSD.

In a written statement dated in June 2003, the veteran 
asserted that the sources of his mental condition were the 
following events that occurred during his service in Vietnam: 
the veteran had to take a child's life when the child was 
about to harm other soldiers; while serving, one of the 
soldiers broke into an arms room, got weapons and ammo, and 
shot up a compound, killing a good friend and dismembering 
others; the veteran was ambushed while in a convoy from Quam 
and a Vietnam village, when moving out to Cambodia on duty on 
a bunker line infiltration of a compound.

The veteran was given a VA psychiatric examination in July 
2003.  On examination, the veteran reported that he generally 
described his duties as having been a telephone lineman.  He 
also reported the following traumatic events: one incident 
during a sweep through a village when he was forces to shoot 
a girl whom he believed had a satchel charge strapped to her; 
that his team was ambushed when they were out on an ambush 
patrol and he was terrified and nearly shot, and that never 
in his life had he been that scared; and that, while station 
at Quin Yon, a fellow soldier went crazy and started shooting 
up the compound, killing the veteran's platoon sergeant, who 
was scheduled to return to the states the following day.  The 
VA examiner stated that the descriptions generally sounded 
credible.

On December 2003 VA social work note, the veteran reported 
seeing a little Vietnamese girl, about age 5, who had 
ammunition tied around her, and when she pulled the string, 
she was blown up and a couple of soldiers were killed and 
others badly injured.


On May 2004 private medical examination, the veteran reported 
that he found Vietnam like "hell", and stated that he had 
to shoot a girl about his son's age because she was carrying 
grenades.  It was noted that the veteran was first diagnosed 
with PTSD in 2002.

On October 2004 private medical examination, the veteran 
reported that he had killed a lot of people in Vietnam.

An October 2004 VA medical note indicates the following: that 
the veteran described a situation in Vietnam where he was 
with a combat platoon and was approached by a small child 
carrying a large package; that he and a colleague felt that 
it was a bomb, so he shot her in the chest before she could 
detonate it; that they opened the package to see that it was 
in fact TNT; and that his daughter was about the same age at 
the time.

At the veteran's December 2004 RO hearing, he testified as 
follows: that, when he was in Vietnam, he got into firefights 
where men stepped on land mines or where mortars came in and 
somebody got hit with them; that the veteran would volunteer 
to recover bodies; that one person, with whom the veteran 
went to high school, J.R., was killed in mid-April 1971, a 
couple hundred yards away from the veteran, near the border 
of Laos. 

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for PTSD.

The Board recognizes that the veteran has been diagnosed as 
having PTSD, and that the veteran has related in-service 
events to his PTSD on medical examination.  However, the 
record does not reflect that the veteran served in combat, 
and the veteran has not provided stressors corroborated by 
service records or other credible supporting evidence.

The Board notes the veteran's contentions that the veteran 
had to take a child's life when the child was about to harm 
other soldiers, that a soldier shot up a compound, killing a 
good friend and dismembering others, and that the veteran was 
ambushed while in a convoy from Quam and a Vietnam village, 
when moving out to Cambodia on duty on a bunker line 
infiltration of a compound.  The Board also notes the 
veteran's testimony at his December 2004 RO hearing that, 
when he was in Vietnam, he got into firefights where men 
stepped on land mines and where hit by mortars, that the 
veteran would volunteer to recover bodies, and that a person 
with whom the veteran went to high school, J.R., was killed 
in mid-April 1971 a couple hundred yards away from the 
veteran, near the border of Laos.

However, the stressors provided by the veteran in his June 
2003 written statement do not contain specific names, dates, 
places or other information necessary for verification 
purposes.  The Board notes in this regard that, despite the 
RO's efforts to obtain more specific information from the 
veteran by way of the PTSD Questionnaire provided to the 
veteran in June 2003, no such further information has been 
provided by the veteran in correspondence to VA.  The Board 
also notes that, in attempting to verify the veteran's 
claimed stressors, requiring data such as names, dates, 
places, and other such straightforward facts do not place an 
impossible or onerous task on the veteran.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Furthermore, the veteran's service personnel records do not 
indicate that he was in Vietnam in April 1971, but, rather, 
that he was in the continental United States.  As the 
specific information given by the veteran regarding the death 
of J.R. a couple hundred yards away from the veteran in April 
1971 conflicts with the information of record, it does not 
warrant remand for verification.

Accordingly, for all of the above-discussed reasons, service 
connection for PTSD is not warranted.  In reaching this 
determination, the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


								[Continued on next 
page]



ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


